Dreyfus Satellite Alpha Fund ProspectusMarch 1, 2011 Class Ticker A DSAAX C DSACX I DSAIX As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. ContentsFund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 12 Management 16 Shareholder Guide Choosing a Share Class 18 Buying and Selling Shares 20 General Policies 23 Distributions and Taxes 24 Services for Fund Investors 25 Financial Highlights 26 For More InformationSee back cover. Fund SummaryInvestment ObjectiveThe fund seeks long-term capital appreciation.Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 18 of the Prospectus and in the How to Buy Shares section and the Additional Information About How to Buy Shares section on page II-1 and page III-1, respectively, of the fund's Statement of Additional Information. Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75 none none Maximum deferred sales charge (load)(as a percentage of lower of purchase or sale price) none 1.00 none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management fees none none none Distribution (12b-1) fees none .75 none Other expenses (including shareholder services fees) 37.30 37.05 37.32 Underlying funds fees and expenses 1.07 1.07 1.07 Total annual fund and underlying funds operating expenses 38.37 38.87 38.39 Fee waiver and/or expense reimbursement* (36.77) (36.52) (37.04) Total annual fund and underlying funds operating expenses (less fee waiver and/or expense reimbursement) 1.60 2.35 1.35 *The Dreyfus Corporation has contractually agreed, until March 1, 2012, to assume the expenses of the fund so that the total annual fund and underlying funds operating expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.35%. ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. The one-year example and the first year of the three-, five-, and ten-year examples are based on net operating expenses, which reflect the fee waiver/expense reimbursement by The Dreyfus Corporation. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $728 $5,920 $8,224 $9,823 Class C $338 $5,744 $8,152 $9,787 Class I $137 $5,660 $8,111 $9,809 1 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A $728 $5,920 $8,224 $9,823 Class C $238 $5,744 $8,152 $9,787 Class I $137 $5,660 $8,111 $9,809 Portfolio TurnoverThe fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 56.19% of the average value of its portfolio.Principal Investment StrategyTo pursue its goal, the fund normally allocates its assets among other mutual funds advised by Dreyfus that provide exposure to alternative or non-traditional (i.e., satellite) asset categories or investment strategies. The fund also may invest in unaffiliated funds, including exchange-traded funds (ETFs), which may or may not be registered under the Investment Company Act of 1940, as amended (1940 Act), and certain other securities, generally when the desired economic exposure to a particular asset category or investment strategy is not available through a fund advised by The Dreyfus Corporation or its affiliates. The funds advised by The Dreyfus Corporation or its affiliates and the unaffiliated funds, including the ETFs, in which the fund invests are referred to as underlying funds. The fund's portfolio managers seek to deliver "alpha" by investing in satellite asset categories and investment strategies which generally have a lower correlation with the broad U.S. stock and bond markets. The underlying funds are selected by the Dreyfus Investment Committee based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance, and other factors, including the correlation and covariance among the underlying funds. The Dreyfus Corporation seeks to diversify the fund's investments by including underlying funds that emphasize, but are not limited to, the following asset categories and/or investment strategies: global equity, global fixed-income, global real estate, commodities, inflation protection, international and emerging markets, and currencies. The Dreyfus Investment Committee determines the underlying funds. The underlying funds and the fund's ranges (expressed as a percentage of the fund's investable assets) for allocating its assets among the underlying funds as of the date of this prospectus were as follows: Underlying Funds Ranges Dreyfus Global Absolute Return Fund 0% to 35% Dreyfus Inflation Adjusted Securities Fund 0% to 35% Dreyfus International Bond Fund 0% to 35% Dreyfus Global Real Estate Securities Fund 0% to 35% Dreyfus Natural Resources Fund 0% to 35% Dreyfus
